Citation Nr: 9926229	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
peptic ulcer disease, postoperative vagotomy, antrectomy and 
Billroth I anastomosis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, in which the RO denied a claim of 
entitlement to an increased rating for service-connected 
peptic ulcer disease, postoperative vagotomy, antrectomy and 
Billroth I anastomosis, currently evaluated as 40 percent 
disabling.


FINDING OF FACT

The veteran's peptic ulcer disease, postoperative vagotomy, 
antrectomy and Billroth I anastomosis is productive of 
persistent GERD, with some complaints of regurgitation.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for peptic 
ulcer disease, postoperative vagotomy, antrectomy and 
Billroth I anastomosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7308 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
peptic ulcer disease, postoperative vagotomy, antrectomy and 
Billroth I anastomosis is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran is seeking an 
increased rating, an assertion of an increase in severity is 
sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the VA outpatient reports dated between 1996 
and 1997, and the VA examination report dated in September 
1998 (and the accompanying addendum dated in December 1998), 
the Board finds that these reports and the other evidence of 
record collectively allow for proper review of the veteran's 
claim and that no useful purpose would be served by remanding 
the veteran's claim for further development. 

The veteran field the current claim in August 1997.  In May 
1998, the RO denied the veteran's claim for a rating in 
excess of 40 percent for a service-connected peptic ulcer 
disease, postoperative vagotomy, antrectomy and Billroth I 
anastomosis. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for a stomach 
ulcer in a November 1945 rating decision.  Various 
evaluations have been assigned over the years for the 
service-connected ulcer disability which has been rated as 40 
percent disabling since January 1980.

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1998). 

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(1998).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The RO evaluated the veteran's peptic ulcer disease, 
postoperative vagotomy, antrectomy and Billroth I 
anastomosis, as 40 percent disabling under the criteria for 
postgastrectomy syndromes, as provided in 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7308.  Under DC 7308, a 40 percent 
rating is warranted for moderate postgastrectomy syndrome, 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating is warranted 
where the condition is severe; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.

In this case, the veteran's primary symptomatology involves 
complaints of regurgitation at night and the need for a 
liquid diet.  However, the veteran is not shown to have 
circulatory symptoms after most meals, nor is he shown to 
have hematemesis or melena.  There is no evidence in the 
claims file of sustained weight loss.  See 38 C.F.R. § 4.112.  
In this regard, a review of the most recent VA examination 
report, dated in September 1998, shows that the veteran was 
five feet and two inches tall and weighed 155 pounds, and 
that he was noted to be slightly obese.  He also reported 
having one or two bowel movements per day, and that he had 
recently gained weight.  The examiner stated that there was 
no clinical evidence of anemia.  The relevant diagnosis was 
peptic ulcer disease, status post vagotomy and 
gastroduodenostomy.  In an addendum, dated in December 1998, 
the examiner further stated that that although there was 
laboratory evidence of anemia, there was no clinical evidence 
of anemia.  He further noted that the veteran's red blood 
cell count was below normal limits, that his hemoglobin and 
hematocrit were within normal limits, and that there was no 
current evidence of diarrhea or weight loss.  

The Board has also noted the evidence as contained in VA 
outpatient reports, and VA hospital reports, dated between 
1996 and 1997.  This evidence is remarkable for complaints of 
regurgitation and constipation in early 1997, complaints of 
nausea through July 1997, findings of anemia in June 1997, 
and for various assessments or diagnoses of gastroesophageal 
reflux disease (GERD).  However, the Board notes that 
although there was significant evidence of GERD, there was no 
evidence of active ulcer disease, and none of this evidence 
shows that the veteran has diarrhea or weight loss.  Based on 
the foregoing, the Board finds that the veteran's peptic 
ulcer disease, postoperative vagotomy, antrectomy and 
Billroth I anastomosis is properly rated as 40 percent 
disabling under 38 C.F.R. § 4.114, DC 7308.

In reaching this decision, the Board has considered the 
veteran's complaints that he must adhere to a liquid diet.  
However, the May 1998 VA examination report shows that the 
examiner stated that the veteran has lived entirely on a 
liquid diet "of his own choosing" since July 1997, and 
there is no indication that a physician has recommended a 
liquid diet.  In addition, the May 1998 examination report 
indicates that the veteran's adhesions in the peritoneal 
cavity had resulted in partial small bowel obstruction 
"which necessitates in the patient's view a liquid diet" 
(emphasis added).  In any event, use of a liquid diet does 
not directly implicate any relevant diagnostic code, and the 
evidence does not show that the criteria for a rating in 
excess of 40 percent are met under DC 7308.  

As a final matter, the Board notes that while there is some 
evidence of symptoms as required for a 60 percent rating, 
specifically, there is evidence of nausea through mid-1997, 
the Board has determined that the preponderance of the 
evidence is that the veteran's peptic ulcer disease, 
postoperative vagotomy, antrectomy and Billroth I anastomosis 
more closely resembles the criteria for a 40 percent rating.  
In this case, there was little or no evidence of material 
weight loss, hematemesis, melena with moderate anemia, other 
symptom combinations productive of severe impairment of 
health, or other evidence to support an increased evaluation.  
In particular, the Board notes that during his most recent VA 
examination the veteran was noted to be slightly obese, with 
no clinical manifestations of anemia.  Accordingly, the Board 
finds that the veteran's peptic ulcer disease, postoperative 
vagotomy, antrectomy and Billroth I anastomosis is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 40 percent under DC 7308.  See 38 C.F.R. § 4.7.

As for the possibility of a higher rating under another 
diagnostic code, a 60 percent rating is warranted for a 
duodenal ulcer when the impairment is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(1998).

For a marginal (gastrojejunal) ulcer a 100 percent rating is 
warranted for pronounced symptoms; periodic or continuous 
pain unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and weight loss. 
Totally incapacitating.  A 60 percent rating contemplates 
severe symptoms which are the same as pronounced with less 
pronounced and less continuous symptoms with definite 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7306 (1998).

For a hiatal hernia, a 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.

Here, the medical evidence shows that there is little or no 
evidence of pain, vomiting, continuous active ulcer disease, 
hematemesis or melena, clinical manifestations of anemia, or 
weight loss (or other symptom combinations) productive of 
definite (or severe) impairment of health.  The veteran has 
denied having diarrhea, and he has reported that his weight 
is stable.  In addition, although there are complaints of 
regurgitation dated through mid-1997, he denied vomiting 
during his most recent VA examination.  Therefore the 
veteran's complaints are not a basis for an increased rating, 
as it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, a rating in excess of 40 percent is not 
warranted under DC's 7305, 7306 or 7346. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for the veteran's peptic ulcer disease, postoperative 
vagotomy, antrectomy and Billroth I anastomosis.  38 C.F.R. § 
4.114, DC 7308; Schafrath v. Derwinski, 1 Vet. App. 589, 595-
596 (1991).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 40 percent for peptic ulcer disease, 
postoperative vagotomy, antrectomy and Billroth I anastomosis 
is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

